PER CURIAM.
It appearing that the taxpayer was adjudicated liable for 60% of the income earned by a family partnership, to the capital of which he had contributed by a loan to his wife and a gift to the trustee of his minor daughter, that the partnership was in a real sense a continuation of a corporate business in which the taxpayer had the controlling interest, and that the successful operation of the partnership business was due in large measure to the goodwill and contracts of the taxpayer and his son,
It is our view that the Tax Court’s findings are supported by substantial evidence, support the inferences drawn from such findings, and that the conclusions of the Tax Court apply to the facts the applicable law, wherefore,
The decision of the Tax Court is affirmed upon the findings made and the reasons given in its memorandum opinion.
It is so ordered.